Title: To Thomas Jefferson from Gideon Granger, 11 December 1804
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dec: 11. 1804
                  
                  G Granger presents his complimts to the Presidt: & with pleasure assures him of the election of Nicholas Gilman to the Senate in the room of Judge Olcat.
                  He incloses a Letter from Mr Gurley for perusal.
                  The Electors in Connecticut have voted for Pinkney & King.
               